[Cite as State v. Forro, 2022-Ohio-4691.]

                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO,                                   CASE NO. 2022-P-0014

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        - vs -                                   Court of Common Pleas

JAMES A. FORRO,
                                                 Trial Court No. 2020 CR 00337
                 Defendant-Appellant.


                                            MEMORANDUM
                                              OPINION

                                    Decided: December 27, 2022
                                    Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

David V. Patton, 34194 Aurora Road, Suite 242, Solon, OH 44139 (For Defendant-
Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, James A. Forro (“Mr. Forro”), appeals from a judgment entry of

the Portage County Court of Common Pleas that was issued following a hearing on Mr.

Forro’s motion to modify probation. The trial court denied his motion to modify, requested

additional medical documentation supporting Mr. Forro’s request to use medical

marijuana, and rescheduled the matter for another hearing in 30 days. Having no final

judgment in the matter, we dismiss for lack of a final appealable order.

                               Substantive and Procedural History

        {¶2}     Mr. Forro pleaded guilty to one count of menacing by stalking, a fourth-

degree felony, in violation of R.C. 2903.211(A)(1) and (B)(2)(b). The trial court sentenced
him to five years community control with various conditions, one being to submit to

random substance abuse testing.

       {¶3}     Mr. Forro filed a motion to modify his probation, and the trial court held a

hearing on January 31, 2022. The trial court issued a judgment entry denying Mr. Forro’s

motion. In the same judgment entry, the court requested medical documentation to

support his request and rescheduled the matter for thirty days. Mr. Forro filed an appeal

from this January 31, 2022 judgment entry, which is the only appealed judgment before

us.

       {¶4}     After oral arguments, the state filed a motion to dismiss for lack of

jurisdiction.

                                              Analysis

       {¶5}     Our appellate jurisdiction is limited to reviewing judgments and orders that

are final, appealable orders. See Ohio Constitution, Article IV, Section 3(B)(2). In the

absence of a final, appealable order, an appellate court does not have jurisdiction to

review the matter and must dismiss the appeal. State v. Collins, 8th Dist. Cuyahoga No.

110994, 2022-Ohio-2143, ¶ 13. Therefore, we have a duty to examine, sua sponte,

potential deficiencies in jurisdiction. Id.

       {¶6}     R.C. 2505.02(B) defines the types of orders that constitute a final

appealable order:

       {¶7}     “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶8}     “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶9}     “(3) An order that vacates or sets aside a judgment or grants a new trial;
                                                 2

Case No. 2022-P-0014
       {¶10} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶11} “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

       {¶12} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶13} “(5) An order that determines that an action may or may not be maintained

as a class action; * * *.”

       {¶14} In criminal cases, pursuant to R.C. 2953.02, a court of appeals only

possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

       {¶15} The appealed judgment entry in the instant case does not conform to any

of the criteria in R.C. 2505.02(B) for being a final appealable order. Furthermore, the

judgment entry contemplates a second hearing on the motion to modify probation and

orders Mr. Forro to submit additional evidence on the issue.

       {¶16} Appeal dismissed.



JOHN J. EKLUND, P.J.,

JAMES A. BROGAN, J., Ret., Second Appellate District, sitting by assignment,

concur.




                                              3

Case No. 2022-P-0014